DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see section titled “Claim Rejections – 35 U.S.C. § 103”, with respect to claims 1-2, 6-8, 12-14 and 18 have been fully considered and are persuasive.  The rejection of claims 1-2, 6-8, 12-14 and 18 has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear what “a different packet header field” is different from. Claims 7 and 13 recite similar limitations of claim 1 and are thus rejected under similar rationale. Claims 2-6, 8-12 and 14-18 fails to resolve the deficiency of their respective independent claim and are thus rejected under similar rationale.
Claim 2 recites the limitation "the extracting a plurality of first packet header fields from a packet header of the first packet" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 3 fails to resolve the deficiency of claim 2 and is thus rejected under similar rationale.
Regarding claim 2, it is unclear what “the plurality of first packet header fields” in lines 4-5 are referring to since there are a plurality of plurality of first packet header fields in claim 1. Claim 3 fails to resolve the deficiency of claim 2 and is thus rejected under similar rationale. Claim 8 recite similar limitations of claim 2 and is thus rejected under similar rationale. Claim 9 fails to resolve the deficiency of claim 8 and is thus rejected under similar rationale. Claim 14 recite similar limitations of claim 2 and is thus rejected under similar rationale. Claim 15 fails to resolve the deficiency of claim 14 and is thus rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20160094460 by Shelar et al. discloses a classifier matching various sets of fields from a flow key against flow tables (¶ 29) and extracting a set of header fields from a packet for a flow key (abstract); and
US 20160080532 by Zheng discloses extracting multiple sets of parameters from a packet header of a packet (¶ 89).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152.  The examiner can normally be reached on 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER P CHAU/Primary Examiner, Art Unit 2476